Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton
et al (US 20170265432 A1) in view of Smith (US 8186310 B1), Hollis et al (US-6487992-B1), 
Deliou (US 20170280688 A1), and further in view of Everest (US 7385513 B2).
Regarding claim 1, Anderton et al discloses a collar comprising: strap (100) configured to be
worn by an animal or a person; a power source (114); memory storing instructions (collar can be
provided with a local processing unit and non-transitory computer-readable media for tracking location
or activities and saving data with regard to those activities locally. Such a local processor and non-
transitory computer-readable media can store computer instructions, paragraph 0054); a processor
(processor located on collar of pet 20, paragraph 0055); a communication interface configured to
transmit and receive data (communication modules 138); an accelerometer (sensors 150, see paragraph
0032) in communication with the processor; and a geolocation sensor (GPS 110) in communication with
the processor.
Anderton et al fails to disclose wherein the collar is configured to operate in a keep-away mode
by: receiving instructions to maintain a predetermined distance away from a device associated with an
animal-adverse party; the device comprising a mobile phone; receiving a signal from the device, the signal comprising a unique identifier associated with the device; and determining that the signal is associated with the device based on the unique identifier; determining whether the collar is within a predetermined distance from the device based on a detected signal strength of the signal from the device; and output a keep-away corrective action responsive to determining, that the collar is within the predetermined distance from the device.
Smith teaches wherein the collar is configured to operate in a keep-away mode by: receiving
instructions (transmitted signal, col 3, lines 52-55 to maintain a predetermined distance away from a
device (cat collar 110) associated with an animal-adverse party; receiving a signal (first receiver signal,
see col 1, lines 64-67) from the device (110), the signal comprising a unique identifier associated with
the device; and determining that the signal is associated with the device based on the unique identifier
(since the two collars are configured to interact and communicate with each other, they have unique
signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified Anderton et al with the keep away mode of Smith in order to
keep dogs away from the animal adverse party and prevent distress or attacks.
Since the two collars of Smith are configured to communicate and interact with each other, they
have unique signals that only transmit between themselves (see transmitter-receiver signals, col 2, lines
48-56). However, if for any reason applicant disagrees, then Deliou teaches unique identifiers on cow
ear tags for tracking the animals (see para 0117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the collars of Smith to include a unique identifier on the signal
for the keep away mode to ensure the signal is from the correct device. 
	Everest teaches a collar (14), receiving instructions from the device (12) relating to the distance between the device and the collar (see abstract), the device comprising a mobile phone (interrogator device 12, can be incorporated into electronic devices such as a cellular telephone, see col 2, lines 56-67). Everest is analogous art as it teaches a system for measuring and determining the distance between an animal collar and a device for a human and sending signals and alerts based on preset distance limits. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device associated with the collar of the modified system to be a cell phone as taught by Everest to prevent the animal from coming into contact with the animal adverse party in order to avoid injuries, trauma or allergic reactions potentially caused by the animal. 
Hollis et al teaches determining whether the collar is within a predetermined distance from the
device based on a detected signal strength of the signal from the device (determines distance of collar
to device based on strength of the signal, see col 7-8, lines 60-68 and lines 1-5); and output a keep-away corrective action responsive to determining, that the collar is within the predetermined distance from
the device (outputs corrective response when collar is within the predetermined distance, see col 7-8,
lines 60-68 and lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the modified system with the correction based on signal
strength as taught by Hollis et al to ensure the dog is appropriately reprimanded and kept away from
the restricted area and device.

Regarding claim 2, the modified reference teaches the collar of claim 1, and Anderton et al
further teaches wherein the keep-away corrective action is at least one of an emission of light, a
vibration, output of an audible warning via a speaker of the collar (audio transmitter 122), output of a
pre- recorded voice command via the speaker, outputting an electrical shock (shock via electrode 26), and spraying a liquid.

Regarding claim 3, the modified reference teaches the collar of claim 1, and Smith further
teaches the device associated with the animal-adverse party is one of a plurality of devices associated
with respective animal-adverse parties (The system 100 of the present invention may include multiple
cat collars or dog collars for multiple dogs or cats at the home, see col 2, lines 59-61), and the collar is
further configured to output a keep-away correct action responsive to determining that the collar is
within the predetermined distance from any of the plurality of devices associated with the respective
animal-adverse parties (shock when within range, see col 3, lines 52-63).
Regarding claim 7, the modified reference teaches the collar of claim 1, and Anderton et al
further teaches wherein the collar is configured to receive at least one of (i) first geo- fence data indicative of a first predetermined geographical area in which it is permissible for the collar to be
located (permitted zone, paragraph 0008) and (ii) second geo-fence data indicative of a second
predetermined geographical area in which it is impermissible for the collar to be located, (restricted
zone, paragraph 0008, see also paragraph 0034).

Regarding claim 8, the modified reference teaches the collar of claim 7, and Anderton et al
further teaches wherein the collar is configured to output a first corrective action responsive to
determining that the collar is located inside the first predetermined geographical area and within a
predetermined distance from a boundary of the first predetermined geographical area (audio warning
when the collar enters a predetermined threshold distance from a restricted zone when in a permitted
zone, paragraph 0014).

Regarding claim 9, the modified reference teaches the collar of claim 8, and Anderton et al
further teaches wherein the collar is configured to output the first corrective action responsive to
determining that: the collar is located (i) inside the first predetermined geographical area (The collar can
then be synchronized with the user platform wherein the permitted and restricted zones can work in
conjunction with the collar to determine the designation of the present location and then react
accordingly, paragraph 0008), (ii) within a predetermined distance from a boundary of the first
predetermined geographical area, (audio warning when the collar enters a predetermined threshold
distance from a restricted zone when in a permitted zone, paragraph 0014), and the animal wearing the
collar is moving toward the boundary of the first predetermined geographical area (involve a location
detection that the pet is approaching a restricted boundary, the collar 100 can be configured to provide
an audible signal, paragraph 0035).

Regarding claim 10, the modified reference teaches the collar of claim 7, and Anderton et al
further teaches wherein the collar is configured to output a second corrective action responsive to
determining that the collar is located outside the first predetermined geographical area or the collar is
located inside the second predetermined geographical area (the collar can then be configured to
provide a negative stimulus to the pet when the collar is moved from a permitted zone to a restricted
zone, paragraph 0009).

Regarding claim 11, the modified references teaches the collar of claim 7, and Anderton et al
further teaches wherein the collar is configured operate in a lost mode (pet is lost, operate in power
saving location mode, see para 0072), responsive to determining that the collar is located outside of the
first predetermined geographical area or inside the second predetermined geographical area (alert can
be generated and delivered to the owner/user's smart device that the pet has left the property, see
paragraph 0072), the lost mode comprising transmitting a continuous stream of location data associated
with a location of the collar (location functionality for the longest possible power duration will become
most critical, see paragraphs 0069 and 0070).

Regarding claim 13, the modified references teaches the collar of claim 11, and Anderton et al
further teaches wherein lost mode comprises outputting a corrective action (vibrators 136 or shock
electrodes 137, see paragraph 0075).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US
20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1), Deliou (US
20170280688 A1) and Everest (US 7385513 B2) as applied to claim 1 above, and further in view of Van Curen et al (US 5636597 A) (cited by applicant in IDS dated 12/17/2020).
Regarding claim 5, the modified reference teaches the collar of claim 1.
The modified reference fails to teach wherein the collar is configured to receive, from the device
associated with the animal-adverse party, second instructions for disabling keep-away mode.
Van Curen et al teaches wherein the collar is configured to receive, from the device associated
with the animal-adverse party, second instructions for disabling keep-away mode (separator units 36, 38
and 40 each contain a stimulator that may be selectably configured between an enabled mode to apply
a corrective stimulus to the animal to which it is attached and a disabled mode in which no stimulus is
applied, col 5, lines 57-61).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with instructions for disabling the
keep away mode as taught by Van Curen et al in order to allow the dog to socialize with those who are
animal friendly.

Regarding claim 6, the modified reference teaches the collar of claim 1.
The modified reference fails to teach receiving an authorization code associated with the device
associated with the animal- adverse party; and confirming that the authorization code is valid.
Van Curen et al teaches receiving an authorization code associated with the device associated
with the animal- adverse party (reply signal, abstract) and confirming that the authorization code is valid
(acknowledge signal, abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the reply and acknowledgement
signals of Van Curen et al in order to ensure the collar employs the keep-away correction when
necessary.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US
20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1), Deliou (US
20170280688 A1) and Everest (US 7385513 B2) as applied to claim 11 above, and further in view of Mason (US 9848295 B1) (cited by applicant in IDS dated 12/17/2020).
Regarding claim 12, the modified reference teaches the collar of claim 11.
The modified reference fails to teach wherein the collar is configured to transition to operating
in the lost mode responsive to determining that the collar has been located outside of the first
predetermined geographical area for at least a predetermined duration or has been located inside the
second predetermined geographical area inside for at least the predetermined duration.
Mason teaches wherein the collar is configured to transition to operating in the lost mode
responsive to determining that the collar has been located outside of the first predetermined
geographical area for at least a predetermined duration or has been located inside the second
predetermined geographical area inside for at least the predetermined duration (If the pet remains in
the out of bounds zone for a predetermined time, the system transitions to the tracking state 128, col 8,
lines 35-37).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the lost dog mode starting once
the collar has been detected in an out of bounds zone for at least a predetermined duration as taught by
Mason to ensure the tracking begins as soon as the dog is lost in order to allow for quick and easy
retrieval.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al
(US 20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1), Deliou (US 20170280688 A1) and Everest (US 7385513 B2) as applied to claim 11 above, and further in view of Bonge, JR (US 20160021506 A1) and Landers et al (US 10342218 B1).
Regarding claim 14, the modified reference teaches the collar of claim 11.
The modified reference fails to teach further comprising a magnetometer configured to
determine a direction in which an animal wearing the collar is facing, wherein operating in the lost mode
further comprises: determining that the collar is outside the first predetermined geographical area;
determining a current location and a current orientation of the collar, the current orientation
corresponding to a direction in which the collar is facing and based at least in part on data received from
the magnetometer; determining a return path to the first predetermined geographical area; and
instructing, via one or more corrective actions, the animal wearing the collar to orient itself in a
direction to follow the return path.
Bonge, JR teaches further comprising a magnetometer (25) configured to determine a direction
in which an animal wearing the collar is facing, (magnetometer 25, accelerometer 21 and processor 18
determine orientation, see paragraph 0065) wherein operating in the lost mode further comprises:
determining that the collar is outside the first predetermined geographical area (Combining data from
the accelerometer 21, the magnetometer 25, the gyroscope 109 and the GPS locator 26 results in the
ability to track and locate the animal-worn device 1 with a high degree of accuracy. Embodiments, such
as the above, may be used to contain the animal 3 within certain boundaries or to track the general
location of the animal 3, paragraph 0066) determining a current location and a current orientation of
the collar, the current orientation corresponding to a direction in which the collar is facing and based at
least in part on data received from the magnetometer (Heading information from magnetometer 25
may be combined with roll and pitch data from the accelerometer 21 in the main processor 18 to
calculate the exact orientation of animal-worn device 1 as it moves, paragraph 0065, see also 0066).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the magnetometer of Bonge JR in
order for the collar system to detect the orientation of the animal and if they are outside of the safe
boundaries in order to accurately determine if they are lost.
Landers et al teaches determining a return path to the first predetermined geographical area
(the predetermined area is the safe zone, the device provides warning stimulus for moving away from
the safe zone and rewarding stimulus when moving towards it, see col 18 lines 14-32 to direct the dog
back to the safe zone) and instructing, via one or more corrective actions, the animal wearing the collar
to orient itself in a direction to follow the return path (warning stimulus for moving away from the safe
zone and rewarding stimulus when moving towards it, see col 18 lines 14-32).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the determination of the return
path and corrective actions deviating from the return path as taught by Landers et al in order to ensure
the dog is guided back to the safe zone.

Regarding claim 15, the modified reference teaches the collar of claim 14 and Landers et al
further teaches wherein the collar is further configured to: responsive to determining that the current
location of collar has deviated from the return path, instruct, via one or more corrective actions
(warning stimulus for moving away from the safe zone and rewarding stimulus when moving towards it,
see col 18 lines 14-32)

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderton et al (US
20170265432 A1) in view of Smith (US 8186310 B1) and Hollis et al (US-6487992-B1), Deliou (US
20170280688 A1) and Everest (US 7385513 B2) as applied to claim 11 above, and further in view of Skelton et al (US 6067018 A).
	Regarding claim 16, the modified reference teaches the collar of claim 11.
The modified reference fails to teach wherein operating in the lost mode further comprises
outputting an audible notification for passers-by indicating that the animal is lost and information for
returning the animal.
Skelton et al teaches wherein operating in the lost mode further comprises outputting an
audible notification for passers-by indicating that the animal is lost and information for returning the
animal (chirping noise through a speaker 103 and illuminates a series of high intensity LEDs 106 to alert
persons nearby the pet is lost. In addition, the pet collar may contain an LCD display device 104 to
display messages, such as "LOST PET, PLEASE CALL (XXX) XXX-XXXX, col 10, lines 45-51).
It would have been obvious to a person of ordinary skill in the art before the effective filing date 
of the claimed invention to modify the modified reference with the audible notification of Skelton et al
in order to notify bystanders that the dog is lost so they may call the owner in the event the tracking is
not functioning properly and so they can help keep the dog safe while the owner is on their way.

Regarding claim 17, the modified reference teaches the collar of claim 11.
The modified reference fails to teach wherein operating in the lost mode further comprises:
receiving an indication from a user device associated with an owner of the animal that the user device is
traveling to the collar; and outputting an audible notification indicating that the user device is traveling
to the collar.
Skelton teaches wherein operating in the lost mode further comprises: receiving an indication
from a user device associated with an owner of the animal that the user device is traveling to the collar
(phone message to paging receiver 306, col 12, lines 31-41, this paging receiver allows the pet owner to
transmit paging signals to the pet collar to control the operation of the collar. That is, the paging
receiver 306 has an associated telephone number, which the pet owner may dial from any conventional
telephone or paging transmitter to transmit a message to the pet collar) and outputting an audible notification indicating that the user device is traveling to the collar (signal to paging receiver 306, col 12,
lines 31-41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the modified reference with the ability to send voice and
sound notification messages to the pet collar via a phone and paging receiver 306 of Skelton et al in
order to allow the owner to send messages so that bystanders know they are heading to their lost
animal so the pet is not transferred to a different location.

Regarding claim 18, the modified reference teaches the collar of claim 17 and Anderton et al
further teaches wherein operating in lost mode further comprises: receiving location data associated
with the user device (the user platform can be provided on a mobile device, the mobile device including
an additional location determination mechanism, paragraph 0010); calculating a distance between the
collar and the user device (method can include the additional steps of: providing a mobile location
determination mechanism about a user; and determining a distance between the mobile location
determination mechanism and the collar, 0061) and/or an estimated travel time for the user device to
travel to the location of the collar.
Skelton et al further teaches and outputting an audible indication indicative of the distance
between the collar and the user device and/or the estimated travel time for the user device to travel to
the location of the collar (voice message/notification sent via a phone to paging receiver 306).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US
20160242393 A1) in view of Marmen et al (US-20170135315-A1).
Regarding claim 19, Kennedy discloses a collar system comprising: a collar comprising
(600): a strap configured to be worn by an animal or a person (630), a power source (700), memory storing instructions (see para 0146), a processor (central processing unit, see para 0016), a communication interface configured to transmit and receive data (RF or Bluetooth communications, see paras 0016 and 0146), an accelerometer in communication with the processor (see para 0016), and a geolocation sensor (GPS, see para 0010) in communication with the processor, wherein the collar is configured to: receive at least one of (i) first geo-fence data indicative of a first predetermined geographical area in which it is permissible for the collar to be located (owner configured pet confinement area, see para 0147), and (ii) second geo-fence data indicative of a second predetermined geographical area in which it is impermissible for the collar to be located (outside of owner configured confinement area), and determine that a wearer of the collar is lost responsive to determining that the collar is located outside of the first predetermined geographical area or inside the second predetermined geographical area (pet and collar are outside the area of confinement, switches to lost mode, see para 0147), and operate in a lost mode responsive to determining that the wearer of the collar is lost (pet and collar are outside the area of confinement, switches to lost mode, see para 0147), the lost mode comprising transmitting, to a user device associated with a user of the collar, location data associated with a location of the collar (owner notified with animal’s coordinates, see para 0148).
Kennedy fails to disclose the lost mode comprising: determining a return path to the first
predetermined geographical area, the return path being based on a path previously traveled by the
wearer of the collar; and instructing, via one or more corrective actions, the wearer of the collar to
orient itself in a direction to follow the return path.
Marmen et al teaches determining a return path to the first predetermined geographical area,
the return path being based on a path previously traveled by the wearer of the collar (previously walked
path, see para 0120) and instructing, via one or more corrective actions, the wearer of the collar to orient itself in a direction to follow the return path (directing animals along the saved path, see para
0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the collar system of Kennedy with leading the dog home based
on a previously traveled path as taught by Marmen as it would likely be less stressful and more efficient
to direct the animal home via a path it has already taken as it would then be slightly familiar with the
surroundings and less likely to wander off course.

Regarding claim 20, the modified reference teaches the collar of claim 19, and Kennedy further
discloses wherein operating in the lost mode further comprises outputting an audible notification for
passers-by indicating that the animal is lost (audio message, see para 0148).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al (US
20160242393 A1) in view of Marmen et al (US-20170135315-A1) as applied to claim 19 above and
further in view of Mason (US 9848295 B1).
The modified reference teaches the collar of claim 19.
The modified reference fails to teach wherein the collar is further configured to: operate in the
lost mode responsive to determining that wearer of the collar is lost for at least a predetermined
duration.
Mason teaches wherein the collar is further configured to: operate in the lost mode responsive
to determining that wearer of the collar is lost for at least a predetermined duration (If the pet remains
in the out of bounds zone for a predetermined time, the system transitions to the tracking state 128, col
8, lines 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have modified the lost dog system of the modified reference with the lost
mode turning on after the animal is out of bounds for a predetermined duration, as taught by Mason, in
order to ensure lost mode is started quickly so the animal is found as soon as possible.

Response to Arguments
Applicant's arguments filed 11/08/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding claim 1, the Examiner respectfully disagrees, and
a new ground of rejection has been added to teach the newly added amendment. In addition to the reference cited in the above rejection (Everest), the Examiner would also like to bring attention to Namm (US 9439396 B2, cited in the 892) as further motivation for the combination made above. Smith clearly teaches the device associated with an animal adverse party aside from the device being a cell phone. It is well known in the art to send signals from a dog collar to a cell phone for a variety of reasons. Namm is provided to further demonstrate the obviousness of modifying the device of Smith to be a handheld device (i.e. a mobile phone) in order to keep a canine away from an animal adverse party, specifically a human, for the protection and safety of the animal adverse party. 
	In response to Applicant’s arguments regarding claim 19, the Examiner respectfully disagrees. In response to applicant's argument that Marmen does not teach the return path being in response to determining that the animal is lost, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Kennedy is used to teach the lost mode, while Marmen is used to teach the determination of the return path. Additionally, Marmen does teach redirecting an animal to the appropriate boundary location if it ventures outside the boundary and paragraph 0045 states the benefit of using the device to find a lost animal. 
 In regards to Applicant’s arguments that Marmen only teaches an automated animal walker system, the Examiner respectfully disagrees. The claim language requires there being a return path based on a path previously travelled by the wearer of the collar, and the wearer of the collar to orient itself in a direction to follow the return path. Marmen (paragraph 0120) teaches directing the collar wearer along a previously travelled path, and providing feedback via stimulation components 120 if the animal strays off the path (i.e. ensuring the wearer of the collar is orienting itself to follow the return path). In regards to the argument that the system does not direct the animal back to the predetermined boundary, paragraph 0016 teaches using stimulation components 120 to redirect the animal back to within the predetermined boundary area, and both paragraphs 0092 and 0109 teach instructing the animal to return home or to a specific location via stimulation or directional cueing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document but not cited in the rejection is relevant as it pertains to a similar animal keep away system. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642